 222DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Brotherhood of Boilermakers,Iron Ship-builders,Blacksmiths,Forgers and Helpers, LocalLodge No 6,Bay Cities Metal Trades and Indus-trialUnion CouncilandPacific Far East Lines,IncandInternationalLongshoremen'sandWarehousemen'sUnion,Local No 10Case 20-CD-473May 28, 1976DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, based ona charge filed by Pacific Far East Lines, Inc, hereincalled Employer The charge alleges that Internation-alBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, Local Lodge No6,herein called the Boilermakers, and Bay CitiesMetal Trades and Industrial Union Council, hereincalled Council, violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity in order toforce the Employer to assign certain work to individ-uals represented by the Boilermakers rather than toemployees of the Employer represented by Interna-tional Longshoremen's and Warehousemen's Union,Local No 10, herein called the LongshoremenA duly scheduled hearing was held on October 16,17, and 23, 1975, before Hearing Officer Miguel AGonzalesAll parties appeared at the hearing andwere afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to adduce evi-dence bearing on the issue Thereafter, all partiesfiled briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error They are hereby affirmed I1 In their brief to the Board, the Boilermakers and Council moved tocorrect the transcript The motion is hereby grantedThe Boilermakers and Council except to the Hearing Officers granting ofthe Employers petition to revoke thesubpoena duces tecumrelating to VicePresident Velson's employment application with the Employer The application was sought for the purpose of establishing that the assignment of thedisputed work to the longshoremen was motivated by a bias on the part ofVelson, a former longshoreman The Boilermakers and Council hoped toshow that Velson listed the president of the Longshoremen s Internationalas a reference on his job application From this they would infer that theassignment of the work to the employees represented by the Longshoremenwas prompted by Velson s ties with the Longshoremen We find such anIBUSINESS OF THE EMPLOYERThe Employer is a corporation engaged in the wa-ter transportation of freight between the UnitedStates and foreign ports During the preceding 12-month period, the Employer has shipped productsvalued in excess of $50,000 from San Francisco, Cali-fornia, to points and ports in countries other than theUnited States, and has received in excess of $50,000from its customers for shipping such products direct-ly outside of the United StatesWe find, as the par-ties have stipulated, that the Employer is an employ-er within the meaning of Section 2(2) of the Act Wefurther find that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act and it will effectuate the purposes of the Actto assert jurisdiction hereinIILABOR ORGANIZATIONSThe parties stipulated, and we find, that the Boiler-makers, Council, and the Longshoremen are labororganizations within the meaning of Section 2 (5) ofthe ActIIITHE ALLEGED DISPUTEA The WorkinDisputeThe work whichgave rise to this proceeding in-volves the maintenanceand repair of the Employer'sbarges and containers located at its maintenanceyard,Pier 96,San Francisco,CaliforniaB Background and FactsPrior to August 11, 1975, maintenance and repairwork on the Employer's barges and containers wassubcontracted out to various companies, includingFranklinMachine Works, Inc The Employer andFranklin Machine conducted their business pursuantto an oral contract Franklin Machine's employeesare represented by the Boilermakers However, theEmployer has never had a contractual relationshipwith either the Boilermakers or CouncilIn 1974 new management took control of the Em-ployerInorder to cut costs and reduce theCompany's $19 million debt, the Employer decidedto reduce gradually the amount of work being sub-inference to be too speculative since there is no relationship betweenVelson s application and the decision as to which employees to assign theworkMoreover evidence of Velson's membership and previous employment with the Longshoremen is present in the record so that the revocationof thesubpoenarelating to the employment application did not prejudice theBoilermakers or CouncilAccordinglywe hereby affirm the HearingOfficers granting of the motion to revoke thesubpoena duces tecumin part224 NLRB No 33 BOILERMAKERS,LOCAL 6223contracted out and begin to do more of this workwith its own "in-house" employees Pursuant to thispolicy, on August 11, 1975, the Employer hired indi-viduals represented by the Longshoremen as its ownemployees to perform the same maintenance and re-pair work at Pier 96 that had previously been doneby employees of Franklin Machine represented bythe Boilermakers On the first day that the longshore-men were on the job, Franklin Machine's foremanwas told by the Employer to give the longshoremen awelding test and to lay off 10 boilermakers The fore-man refused to administer the welding test, but didlay off 10 boilermakersOn August 12, 1975, a meeting was held betweenthe Employer and the Boilermakers Present for theEmployer were John Alioto, president, Charles Vel-son, vice president, and Francis Bradford, vice presi-dent of marine operations G P Campbell, businessmanager, and his assistant, Al Johnson, were presentfor the BoilermakersAt the meeting, Alioto ex-plained that in accordance with the Employer's in-tention to eliminate all subcontractors eventually, itplanned to perform the maintenance and repair workwith its own "in-house" employees who were repre-sented by the Longshoremen Campbell stated thathe was not concerned with whether the Employercontinued its subcontractual relationshipwithFranklin Machine or did the work with its own "in-house" employees, but he wanted to ensure that boil-ermakers did the work Campbell demanded that thework be assigned to boilermakers, and refused to ac-cept a proposed arrangement whereby both FranklinMachine's boilermakers and the Employer's long-shoremen would work togetherThe following day, August 13, 14 of FranklinMachine's employees, along with Campbell and 2 ofhis assistants, picketed the Employer's facility for ap-proximately 2 hours The pickets carried signs stat-ingBOILERMAKERS WORK NOW BEING DONE FOR PFELINES IS AT WAGES-HOURS AND WORKING CONDITIONS BELOW THOSE PREVAILING FOR BOILERMAKERSIN THE AREA BAY CITIES METAL TRADES COUNCILThe only people who crossed the picket line were theEmployer's longshoremen who were doing the main-tenance and repair work When the picketing termi-nated,FranklinMachine's boilermakers resumedworkSince August 13, 1975, both Franklin Machine'sboilermakers and the Employer's longshoremen havecontinued to do the disputed work side by sidenot a jurisdictional dispute because the object of thepicketing was work preservation for the boilermakerswho had been doing the disputed work Additionally,Council asserts that there is a lack of evidence con-cerning its involvement in the dispute 2 Alternatively,both the Boilermakers and Council contend that if ajurisdictional dispute is found to exist, the workshould be awarded to the employees represented bythe BoilermakersThe Employer and the Longshoremen both con-tend that a jurisdictional dispute exists and requestthat the work be awarded to the employees repre-sented by the LongshoremenD Applicability of the ActBefore the Board may proceed to a determinationof dispute under Section 10(k) of the Act, it must besatisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated, and that thereisno agreed-upon method for the voluntary adjust-ment of the disputeWe are satisfied that such reasonable cause to be-lieve that a violation has occurred is present in thiscaseThe record establishes that following theEmployer's engagement of employees represented bytheLongshoremen, BusinessManager Campbellcommunicated the Boilermakers intent to take actionagainst the Employer if it did not cease using long-shoremen in performing the disputed work In ex-changes between Campbell and the Employer,Campbell claimed the work as boilermakers' work, ingeneral, demanded the Employer's continued use ofboilermakers for the work, and rejected a compro-mise whereby both boilermakers and longshoremenwould perform the work On August 13, 17 personsaffiliated with the Boilermakers picketed the worksitewith signs indicating an area standards object Onlythe Employer's employees represented by the Long-shoremen crossed the picket line and continued toperform the disputed work during the brief picketingSubsequently, the Boilermakers asserted that ithad a work preservation object in picketing the Em-ployerHowever, Campbell's comments to the Em-ployer, and the absence of any indication of a workpreservation object on the picket signs, belie anyclaim that the Boilermakers object was solely for theboilermakers who had picketed work as employees ofFranklin Machine Rather, these actions show that atleast an object was to force the Employer to replaceC Contentions of the PartiesThe Boilermakers and Council contend that this is2 In its brief Council made a motion to quash the notice of hearing withregard to it In view of the inclusion of Council s name on the picket signsand the participation of Campbell Council s vice president in the picketingwe find that Council is properly a party in this proceeding Accordingly wedeny Councils motion to quash the notice of hearing with regard to it 224DECISIONSOF NATIONALLABOR RELATIONS BOARDits employees represented by the Longshoremen withemployees referred and represented by the Boiler-makers 3During the course of the picketing, employees rep-resented by the Longshoremen continued to performthe disputed work, and at the hearing herein theLongshoremen sought the assignment of the work tothe employees it represents Since the Employer's ini-tialutilization of longshoremen, the Boilermakershas continued to assert vigorously its claim to thedisputed work Thus, it is clear that two rival groupsof employees are competing for the assignment of thedisputed maintenance and repair work and that onegroup picketed the Employer resulting in a disrup-tion of workBased on the foregoing, and the record as a whole,we find there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) of the Act has oc-curred Since the parties have not agreed upon a vol-untary method of settling this jurisdictional dispute,the dispute is properly before the Board for determi-nation under Section 10(k) of the ActE Merits ofthe DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputedwork af-ter giving due consideration to various relevant fac-tors 4 As the Board has stated,the determination in ajurisdictional dispute case is an act of judgmentbased on commonsense and experience in weighingthese factorsThe following factors are relevant inmaking a determination of the dispute before us1Board certificationsNeither the Boilermakers nor the Longshoremenhas been certified by the Board as collective-bargain-ing representative of the Employer's employeesAccordingly, this factor does not favor an awardto either group of competing employees2 Collective-bargaining agreementsThe Employer does not have a contract with eitherFranklinMachine or with the Boilermakers TheEmployer is, however, a member of the Pacific Mari-timeAssociation (PMA) which has a collective-bargainingagreementwiththeInternationalLongshoremen'sandWarehousemen'sUnion(ILWU) The scope of that agreement, however, islimited to the movement of cargo on and off PMAmembers' vessels and, therefore, is not applicable tothe disputed maintenance and repair work hereinAccordingly, this factor does not favor an award toeither group of competing employees3Skills and trainingThe work herein is largely unskilled in nature, ne-cessitating only minimal on-the-job training It pri-marily involves the burning, cutting, welding, bend-ing,and hammering of steel These operationsrequire work with the hands and the ability to usepower drills, sledge hammers, heating torches, andotherwelding equipmentAlthough the disputedwork entails some welding, the employees are not re-quired to be certified as weldersWork involving thehydraulic system requires a generalized backgroundin auto mechanics obtained through any basic coursecovering mechanics The Employer testified that em-ployees represented by each of the Unionspossessthe requisite skills to perform the work and, in fact,in the past have performed the disputed work to theEmployer's satisfactionThus, this factor does notfavor an award to either group of competing employ-ees4Area and industry practiceThe record establishes that there is no clear-cutarea or industry practice of assigning the disputedwork to employees represented by any particularunionTestimony shows that Seatrain in Oaklanduses longshoremen, V C Container and Sealand inOakland use machinists, and the American PresidentLines,which shared Pier 96 with the Employer in1974, used carpenters then and currently uses long-shoremen at its Oakland location to do similar workMoreover, the Employer's employees represented bySeafarers' InternationalUnion (SIU) and Marine,Firemen's, Oilers and Wipers' Union (MFOW), bothin the past and present, have performed work verysimilar to that in dispute It thus is clear that themaintenance and repair work on barges and contain-er vessels is a relatively new practice within the in-dustry and that no clear-cut work assignment prac-tices have been established Accordingly, this factordoes not favor an award to either group of competingemployees3See, e g,International Longshoremens Association,GreatLakesDistrictAFL-CIO,et al(LawrenceErie Company),158 NLRB1687, 1690 (1966)'N L R Bv Radio & Television Broadcast EngineersUnion Local 1212International Brotherhoodof Electrical Workers AFL-CIO [Columbia Broad-castingSystem],364 U S 573 (1961)5Employer's past practiceBefore the Employer assigned the disputed work toits own employees represented by the Longshoremen, BOILERMAKERS,LOCAL 6225the Employer has subcontracted the work to Frank-linMachine, whose employees are represented by theBoilermakers Prior to that, the Employer had usedother subcontractors as well as its own employeesrepresented by SIU Since the Employer's past prac-tices do not establish a pattern of assigning the dis-puted work to employees represented by any particu-lar union, this factor does not favor an award toeither group of competing employees6 Efficiency and economyThe record discloses that by using its own employ-ees represented by the Longshoremen instead of sub-contracting the disputed work to employees repre-sented by the Boilermakers, the Employer is able toreduce its costs by eliminating the subcontractor'sprofit factor By using its own longshoremen employ-ees, the Employer also reduces its overhead, elimi-nates the duplication of management personnel, andsaves on other general and administrative expensesFurther, the Employer has greater control over thework relationship as to hours worked, orders, andsupervision Additionally, the use of its own employ-ees represented by the Longshoremen gives the Em-ployer greater flexibility in conducting its operationsby permitting it to streamline activities in slack peri-ods and increase operations at peak times These ad-vantages and similar increased efficiencies promptedthe Employer's recent policy decision to eliminate allsubcontractors, resulting in the assignment of the dis-puted work to its employees represented by theLongshoremen Thus, efficiency and economy of op-erations favor an award of the work to employeesrepresented by the Longshoremen7Employer preferenceThe Employer's assignment of the disputed workto the employees represented by the Longshoremeninstigated the instant jurisdictional dispute In accor-dance with its policy to eliminate all subcontractorsand, eventually, to perform all of its work with itsown in-house employees, the Employer assigned thedisputedwork to employees represented by theLongshoremen Further, the Employer, while notcontractually obligated to do so, has applied theterms and conditions of the PMA-ILWU contract tothese employees, thereby demonstrating its prefer-ence to have a uniform labor relations policythroughout its operationsDuring the proceedingsherein, the Employer has vigorously sought the as-signment of the work to its employees represented bythe Longshoremen so as to effectuate its overall oper-ational plan of performing all work by its own em-ployees in order to improve the financial condition ofthe Company Accordingly, this factor supports anaward of the work to its employees represented bythe LongshoremenConclusionsUpon the record as a whole, and after full consid-eration of all relevant factors involved, we concludethat the employees of the Employer represented bythe Longshoremen are entitled to perform the disput-ed work In reaching this conclusion, we have reliedupon the Employer's assignment of the disputedwork to its longshoreman employees and the in-creased efficiency and economy and operations re-sulting from such assignment The fact that membersof both Unions possess the necessary skills and train-ing to perform the work is determinative only to theextent it establishes that the Longshoremen membershave the ability to perform the work satisfactorilyWe shall, accordingly, determine the existing juris-dictional dispute by deciding that employees repre-sented by the Longshoremen, rather than those rep-resented by the Boilermakers, are entitled to thework in dispute In making this determination, weare assigning the disputed work to the employees ofthe Employer who are represented by the Longshore-men, but not to that Union or its membersDETERMINATION OF DISPUTEPursuant to Section 10(c) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of DisputeIEmployees of Pacific Far East Lines, Inc, rep-resentedby InternationalLongshoremen's andWarehousemen's Union, Local No 10, exclusively,are entitled to perform the maintenance and repairwork of Pacific Far East Lines, Inc, barges and con-tainers located at its maintenance yard, Pier 96, SanFrancisco, California2 InternationalBrotherhood of Boilermakers,Iron Shipbuilders, Blacksmiths, Forgers and Helpers,Local No 6, and Bay Cities Metal Trades and Indus-trialUnion Council are not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to force orrequire the assignment of the above work, or anypart thereof, to its members or to employees it repre-sents3Within 10 days from the date of this Decisionand Determination of Dispute International Brother-hood of Boilermakers, Iron Shipbuilders, Black-smiths, Forgers and Helpers, Local Lodge No 6, and 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDBay Cities Metal Trades and Industrial Union Coun-or requiring, bymeans proscribed by Sectioncil shall notify the Regional Director for Region 20,8(b)(4)(D) of the Act, the assignment of the disputedin writing, whether or not it will refrain from forcingwork in a manner inconsistent with this Decision andDetermination of Dispute